STATEMENT OF ADDITIONAL INFORMATION March 2, 2009 (as revised November 25, 2009) NATIONWIDE MUTUAL FUNDS Nationwide Bond Fund Nationwide Bond Index Fund Nationwide Enhanced Income Fund Nationwide Fund Nationwide Government Bond Fund Nationwide Growth Fund Nationwide International Index Fund Nationwide International Value Fund Nationwide Large Cap Value Fund Nationwide Mid Cap Market Index Fund Nationwide Money Market Fund Nationwide S&P 500 Index Fund Nationwide Short Duration Bond Fund Nationwide Small Cap Index Fund Nationwide U.S. Small Cap Value Fund Nationwide Value Fund Nationwide Mutual Funds (the “Trust”), a Delaware statutory trust, is a registered open-end investment company currently consisting of 31 series. This Statement of Additional Information (“SAI”) relates to the 16 series of the Trust which are listed above (each, a “Fund” and collectively, the “Funds”). This SAI is not a prospectus but is incorporated by reference into the following Prospectuses. It contains information in addition to and more detailed than that set forth in the Prospectuses for the Funds and should be read in conjunction with the following Prospectuses: · Nationwide Bond Fund, Nationwide Enhanced Income Fund, Nationwide Government Bond Fund, Nationwide Money Market Fund and Nationwide Short Duration Bond Fund dated March 2, 2009 (as revised April 30, 2009); · Nationwide Bond Index Fund, Nationwide International Index Fund, Nationwide Mid Cap Market Index Fund, Nationwide S&P 500 Index Fund and Nationwide Small Cap Index Fund dated March 2, 2009; · Nationwide Fund, Nationwide Growth Fund, Nationwide Large Cap Value Fund and Nationwide Value Fund dated March 2, 2009; and · Nationwide International Value Fund and Nationwide U.S. Small Cap Value Fund dated March 2,2009. Terms not defined in this SAI have the meanings assigned to them in the Prospectuses. The
